Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 10, 2019

The Court of Appeals hereby passes the following order:

A20D0182. EDWARD T. RIDLEY v. THE STATE.

      Edward T. Ridley filed this application for discretionary review of the trial
court’s order denying his “Pro Se Emergency Petition for Permanent Release From
the Registration Requirements of OCGA § 42-1-12 pursuant to OCGA § 42-1-19.”
Although the application includes a copy of the order sought to be appealed, it does
not contain a stamped “filed” copy of the order as required by Court of Appeals Rule
31 (c), and without it, we are unable to ascertain whether the filing is timely. On
November 21, 2019, this Court ordered Ridley to supplement his application with a
stamped “filed” copy of the order sought to be appealed within 10 days or the
application would be dismissed. No stamped “filed” order has been filed within the
time allowed. Therefore, this application is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/10/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.